Citation Nr: 1433326	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  10-13 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for residuals, fractured right elbow with osteoarthritic changes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran was afforded a travel board hearing in September 2011.  A transcript of the testimony offered at this hearing has been associated with the record.  

In April 2012, the Board remanded this matter for further development which has been completed, and the case has been returned to the Board for appellate consideration. 

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDING OF FACT

The Veteran's residuals, fractured right elbow with osteoarthritic changes has been manifested by pain and stiffness but not flexion limited to 90 degrees or less; extension limited to 75 degrees or more; limitation of pronation with motion lost beyond the last quarter of arc, the hand does not approach full pronation; nor loss of supination or pronation due to bone fusion, with the hand fixed near the middle of the arc or moderate pronation; ankylosis; impairment of the radius or ulna; or joint fracture, with marked cubitus varus or cubitus valgus deformity or with ununited fracture of head of radius; or flail joint.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the Veteran's service-connected Veteran's residuals, fractured right elbow with osteoarthritic changes have not been  met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5205 to 5213 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded this matter in April 2012.  The Board specifically instructed the AOJ to provide the Veteran with an updated examination, and readjudicate the claim.  Subsequently, he was afforded an examination in August 2012 and his claim was readjudicated in a November 2012 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in December 2008, prior to the January 2009 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The December 2008 letter informed the Veteran that in order to establish a higher rating for the right elbow disability, the evidence would need to show that his disability had increased in severity.  He was informed of the type of evidence that could be submitted to support his increased rating claim.  Additionally, the letter notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  All identified and available treatment records have been secured.  As the Board will discuss in detail in the analysis below, the Veteran was provided two VA examinations during the appeal period.  A review of the VA examination reports reflects that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the disability.  Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his disorder since he was last examined in August 2012.  See 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. 
§ 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2013); Barr, 21 Vet. App. at 312.

Also, as noted above, the Veteran presented testimony in a travel board hearing before the undersigned.  In this regard, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)  requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with this regulation.  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  This was done during the September 2011 hearing before the Board.  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. 
§ 3.103(c)(2), nor have they identified any prejudice in the conducting of the Board hearing.  Thus, the duties to notify and assist have been met.

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2013).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates functional loss due to pain, weakness, excess fatigability, or incoordination, pursuant to 38 C.F.R. §§ 4.40, 4.45, and 4.59 if such factors are not contemplated in the relevant rating criteria.  The diagnostic codes pertaining to range of motion do not subsume 38 C.F.R. §§ 4.40, 4.45, 4.59.  Additionally, the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, if the maximum disability rating available based on symptomatology that includes limitation of motion has been assigned, consideration of 38 C.F.R. §§ 4.40 and 4.45 is not necessary.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997). 

The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.4 , 4.45, 4.59, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2013).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's service-connected right elbow disorder is currently evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5209-5010. (A hyphenated Diagnostic Code is used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.).  However, the Board finds that evaluation under these codes is not appropriate.  Diagnostic Code 5010 provides that traumatic arthritis substantiated by X-ray findings is to be rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a (2013).  However, both the January 2009 and August 2012 VA examiners specifically indicated that the Veteran did not have arthritis.  Additionally, Diagnostic Code 5209 is for other impairment of the elbow but the minimum evaluation under that code is 20 percent which contemplates joint fracture, with marked cubitus varus or cubitus valgus deformity or with ununited fracture of head of radius.  There is no indication of the record that the Veteran meets this criteria.  The Veteran's main symptom is limitation of motion, and therefore his disability is more approximately rated under the codes pertaining to limitation of motion, i.e. Diagnostic Codes 5206 and 5207.  Accordingly, the Board concludes that Diagnostic Codes 5206 and 5207 are the most appropriate diagnostic codes in this case.

The evidence reflects that the Veteran's right arm is his "major" arm for the purposes of applying the rating criteria

Normal ranges of motion of the elbow and forearm are 0 degrees to 145 degrees in elbow flexion.  Normal forearm supination is from 0 degrees to 80 degrees.  Normal forearm pronation is from 0 degrees to 85 degrees.  38 C.F.R. § 4.71, Plate I (2013). 

Diagnostic Code 5206 provides that flexion of the major forearm limited to 110 degrees is rated as noncompensable (0 percent) disabling; limited to 100 degrees is rated 10 percent disabling; limited to 90 degrees is rated 20 percent; limited to 70 degrees is rated 30 percent disabling; limited to 55 degrees is rated 40 percent disabling; and limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5206  (2013).

Diagnostic Code 5207 provides that extension of the major forearm limited to 45 degrees is rated 10 percent; limited to 60 degrees is rated 10 percent; limited to 75 degrees is rated as 20 percent; limited to 90 degrees is rated 30 percent; limited to 100 degrees is rated 40 percent; and limited to 110 degrees is rated 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5207 (2013). 

The Board has also considered criteria related to these codes.  Diagnostic Code 5208 provides that major forearm flexion limited to 100 degrees with forearm extension limited to 45 degrees is rated 20 percent.  38 C.F.R. § 4.71a,  Diagnostic Code 5208 (2013).  

Diagnostic Code 5205 provides that ankylosis of the major elbow is to be rated as follows: for favorable ankylosis of the elbow at an angle between 90 degrees and 70 degrees, 40 percent; for intermediate ankylosis of the elbow, at an angle of more than 90 degrees, or between 70 degrees and 50 degrees, 50 percent; for unfavorable ankylosis of the elbow, at an angle of less than 50 degrees or with complete loss of supination or pronation, 60 percent.  38 C.F.R. 
§ 4.71a (2013). 

Diagnostic Code 5213 provides ratings based on impairment of supination and pronation of the forearm.  Under this Code, supination of the forearm limited to 30 degrees or less is rated 10 percent disabling for the major side.  Limitation of pronation with motion lost beyond the last quarter of arc, so the hand does not approach full pronation, is rated 20 percent disabling for the major side; limitation of pronation with motion lost beyond the middle of arc is rated 30 percent disabling for the major side.  Loss of supination or pronation due to bone fusion, with the hand fixed near the middle of the arc or moderate pronation, is rated 20 percent disabling for the major side; loss of supination or pronation due to bone fusion, with the hand fixed in full pronation, is rated 30 percent disabling for the major side; and loss of supination or pronation due to bone fusion, with the hand fixed in supination or hyperpronation, is rated 40 percent disabling for the major side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5213 (2013) . 

In pertinent part, even when taking into account the Veteran's complaints of pain, the record does not reflect his service-connected right elbow disorder is manifested by flexion limited to 90 degrees or less; extension limited to 75 degrees or more; ankylosis; limitation of pronation with motion lost beyond the last quarter of arc, the hand does not approach full pronation; nor loss of supination or pronation due to bone fusion, with the hand fixed near the middle of the arc or moderate pronation.  

The January 2009 VA examination report noted that while there was pain following repetitive motion, there was no additional limitation.  The examiner indicated although there was pain and stiffness; there was no deformity, giving way, instability, weakness, incoordination, or decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, or symptoms of inflammation.  There were moderate flare-ups every two to three weeks lasting one to two days characterized by increased pain and more limited range of motion and without any precipitating factors.  On evaluation, the examiner indicated there was pain at rest, weakness, abnormal motion, and single audible and palpable pop during range of motion testing with flexion and painful range of motion incurred during approximately the last 10 degrees of all range of motion movements.  Range of motion testing revealed right elbow flexion to 125 degrees, extension to 35 degrees, pronation to 60 degrees, and supination to 80 degrees.  There was no joint ankylosis.

On VA examination in August 2012, the Veteran reported flare-ups restricting use of the right upper extremity to necessary activities of daily living but he was not totally incapacitated.  Range of motion testing showed flexion to 110 degrees with pain  beginning at 110 degrees, extension to 40 degrees with pain beginning at 40 degrees.  The Veteran was able to perform repetitive-use testing after three repetitions demonstrating the following range of motion:  flexion ending at 100 degrees and extension ending at 35 degrees.  He had additional limitation of range of motion of the elbow and forearm following repetitive use testing and functional loss/impairment of the elbow and forearm with the following contributing factors:  less movement than normal, weakened movement, and pain on movement.  Additionally, there was localized tenderness or pain on palpation of the joints/soft tissue of the elbow/forearm.  Muscle strength showed active movement against some resistance in flexion and extension.  There was no joint ankylosis, flail joint, or joint fracture/impairment of supination or pronation.  Also, the Veteran did not have total elbow joint replacement, arthroscopic or other elbow surgery, scars, or other complications.

Nothing in the record indicates limitation of flexion, extension, supination, or pronation to the extent necessary for a rating in excess of 10 percent. 

In view of the foregoing, the Board finds that the Veteran does not reflect the Veteran meets or nearly approximates the criteria for a rating in excess of 10 percent for his service-connected right elbow disorder based upon range of motion; i.e., he is not entitled to a rating in excess of 10 percent under Diagnostic Codes 5206, 5207, 5208, or 5213.

Additionally, the Board notes that the Veteran has never been diagnosed with ankylosis of the right elbow.  In fact, the evidence shows that ankylosis of the right elbow was ruled out.  Moreover, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (noting that ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint", citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  The aforementioned range of motion findings clearly reflect that he does not have immobility and consolidation of the right elbow.  Therefore, Diagnostic Code 5205 is not applicable to the instant case.

Consideration has also been given to the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  The Board acknowledges that the Veteran has consistently reported that the service-connected right elbow disorder has been manifested by pain and functional limitation.  While repetitive motion testing showed some loss of range of motion and functional impairment, there was not functional impairment to the extent necessary for a rating in excess of 10 percent as a result of the Veteran's pain.  Although the Board is required to consider the effect of pain when making a rating determination, which has been done in this case, it is important to emphasize that the rating schedule does not provide a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  Indeed, pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss.  Id.  The Board finds that, even considering the Veteran's subjective complaints, the evidence simply fails to establish functional impairment equivalent to limitation of motion such that more than an evaluation in excess of the current 10 percent rating is warranted. 

The Board has also considered all other possible applicable rating criteria but finds that higher evaluations are not warranted under Diagnostic Codes 5210, 5211, or 5212.  The Veteran has not demonstrated nonunion of the radius and ulna, with flail false joint, impairment of the ulna, or impairment of the radius.  38 C.F.R. § 4.71a, Diagnostic Code 5210, 5211, 5212 (2013) . 

For these reasons, the Board finds that the Veteran does not meet or nearly approximate the schedular criteria for a rating in excess of 10 percent for his service-connected right elbow disorder under any of the potentially applicable Diagnostic Codes.  In making this determination, the Board has taken into account the Veteran's complaints of pain, as well as the potential applicability of "staged" ratings pursuant to Hart, supra.  However, a thorough review of the record does not indicate any distinctive periods during the pendency of this appeal where the Veteran met or nearly approximated the criteria for a rating in excess of 10 percent for his right elbow disorder even when taking into account his complaints of pain. Therefore, "staged" ratings are not warranted in this case.

Other Considerations

In reaching the above conclusion with respect to the Veteran's increased rating claim, the Board has not overlooked the Veteran's statements with regard to the severity of his right elbow disability.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain and locking, and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board has considered the Veteran's reports along with findings from the medical evidence.  The Board notes the pertinent rating criteria contain diagnostic criteria that requires medical expertise (such as measuring range of motion) to evaluate the Veteran's disability.  The record does not reflect that the Veteran is competent to make such medical opinions.  Accordingly, the objective medical findings and opinions provided by his VA examination reports have been accorded greater probative weight.  

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right elbow disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's complaints of pain and flare-ups are specifically contemplated in the criteria for evaluating elbow disabilities.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's disability.  See 38 C.F.R. § 4.1 (2013).  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his disability renders him totally unemployable.  He testified at his hearing that he was able to function at his job, working 
40 hours a week.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.



ORDER

An evaluation in excess of 10 percent for residuals, fractured right elbow with osteoarthritic changes, is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


